Case 8:20-mc-00127-JLS-JDE Document 12 Filed 12/22/20 Page 1 of 4 Page ID #:1266



 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy


                       UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION
 ___________________________________
                                     ) Case No. 8:20-mc-127-JLS-JDE
 HMD GLOBAL OY,                      )
                                     ) NOTICE OF HEARING
    Movant,                          )
                                     ) Judge: John D. Early
 v.                                  ) Date: January 21, 2021
                                     ) Time: 10:00 a.m. PST
 ACACIA RESEARCH CORPORATION, ) Place: [TBD]
                                     ) Discovery Cutoff: March 18, 2021
    Respondent.                      ) Date: January 21, 2021
                                     ) Pretrial Conference: June 29, 2021
 ___________________________________ ) Trial Date: August 2, 2021




                                                                    N​OTICE​ ​OF​ H​EARING
Case 8:20-mc-00127-JLS-JDE Document 12 Filed 12/22/20 Page 2 of 4 Page ID #:1267



 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
       PLEASE TAKE NOTICE that the Court has set a hearing on the Notice of Motion
 and Motion to Compel Production of Documents from Acacia Research Corporation on
 January 21, 2021, at 10:00 a.m. PST before Judge John D. Early, as shown on the attached
 notice from the Court.


 Date: December 22, 2020                     Respectfully submitted,

                                             ______________________________
                                             Matthew S. Warren (Bar No. 230565)
                                             Jennifer A. Kash (Bar No. 203679)
                                             Maissa Chouraki (Bar No. 307711)
                                             WARREN LEX LLP
                                             2261 Market Street, No. 606
                                             San Francisco, California, 94114
                                             +1 (415) 895-2940
                                             +1 (415) 895-2964 facsimile
                                             20-127@cases.warrenlex.com




                                                                         N​OTICE​ ​OF​ H​EARING
        Case 8:20-mc-00127-JLS-JDE Document 12 Filed 12/22/20 Page 3 of 4 Page ID #:1268




 Activity in Case 8:20-mc-00127-JLS-JDE HMD Global Oy v. Acacia Research
 Corporation Text Only Notice (Attorney Civil Case Opening)
 1 message

 cacd_ecfmail@cacd.uscourts.gov <cacd_ecfmail@cacd.uscourts.gov>                                               Tue, Dec 22, 2020 at 3:33 PM
 To: ecfnef@cacd.uscourts.gov


    This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
    because the mail box is unattended.
    ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of
    record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
    electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
    avoid later charges, download a copy of each document during this first viewing. However, if the referenced
    document is a transcript, the free copy and 30 page limit do not apply.

                                                    UNITED STATES DISTRICT COURT

                                                   CENTRAL DISTRICT OF CALIFORNIA

    Notice of Electronic Filing
    The following transaction was entered on 12/22/2020 at 3:33 PM PST and filed on 12/22/2020
    Case Name:           HMD Global Oy v. Acacia Research Corporation
    Case Number:         8:20-mc-00127-JLS-JDE
    Filer:
    Document Number: 10(No document attached)

    Docket Text:
    NOTICE OF HEARING on Notice of Motion and Motion to Compel Production of Documents
    from Acacia Research Corporation by Clerk of Court. Counsel is hereby notified that the
    MISC - Motion Related to Subpoena from Another District,,,, [1] is set for hearing. Discovery
    Hearing set for 1/21/2021 10:00 AM before Magistrate Judge John D. Early. THERE IS NO
    PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (esa) TEXT ONLY ENTRY

    8:20-mc-00127-JLS-JDE Notice has been electronically mailed to:

    Jennifer A Kash &nbsp &nbsp jen@warrenlex.com

    Maissa Chouraki &nbsp &nbsp maissa@warrenlex.com

    Matthew S Warren &nbsp &nbsp matt@warrenlex.com

    8:20-mc-00127-JLS-JDE Notice has been delivered by First Class U. S. Mail or by other means BY THE FILER to :




https://mail.google.com/mail/u/0?ik=ddaec68283&view=pt&search=all&permthid=thread-f%3A1686823284644919304&simpl=msg-f%3A1686823284644919304   1/1
Case 8:20-mc-00127-JLS-JDE Document 12 Filed 12/22/20 Page 4 of 4 Page ID #:1269



                              CERTIFICATE OF SERVICE
       I certify that on December 22, 2020, I served the foregoing document on on the
 following counsel for respondent Acacia Research Corporation by First Class Mail:
       Jeffrey R. Bragalone
       Jonathan H. Rastegar
       Jerry D. Tice II
       Hunter S. Palmer
       Bragalone Conroy PC
       2200 Ross Avenue
       Suite 4500W
       Dallas, Texas, 75201

       I placed these documents in a sealed envelope, and deposited it with the United
 States Postal Service using First Class Mail, with postage prepaid.
       Although Acacia Research Corporation has not yet consented to service by
 electronic means, as a courtesy, HMD Global also sent a copy to the same counsel by
 electronic mail to jbragalone@bcpc-law.com, jrastegar@bcpc-law.com,
 jtice@bcpc-law.com, and hpalmer@bcpc-law.com.



                                               ____________________
                                               Maissa Chouraki-Lewin




                                                                          N​OTICE​ ​OF​ H​EARING
